BLAND, P. J.
This suit is for divorce. The only ground relied on was desertion. The defendant filed a cross-*199bill, but it was abandoned on the trial. The court found plaintiff to be the injured and innocent party and awarded him a divorce, taxing costs against the defendant. Erom this decree the defendant duly appealed.
The evidence is that at the date of the marriage (Nov. 1Y, 1892) the plaintiff was a widower, about 64 years of age and the father of grown up chldren, and that the defendant was a widow and the mother of grown up children by a former marriage. On the part of plaintiff the evidence is that he treated defendant with kindness and affection; that they had no quarrels or difficulties, but that the plaintiff neglected to provide defendant with clothing; that in December, 189Y, the defendant told plaintiff that she was unhappy; that she was getting nothing by living with him, and that she was going to leave; that without a word of objection or offering a single protest, at her request he hitched up his buggy and took her to her son’s and left her there, and had not spoken to her since or made any effort to induce her to return.
On the part of defendant the evidence tends to prove that plaintiff was stingy and penurious, cross and crabbed toward his wife, and kept a sister-in-law of his about the premises, who was set as a spy over defendant in his absence. Erom the testimony of plaintiff it is apparent that he not only did not offer an objection to the separation, but that he was entirely willing that it should take place, and that after the separation he made no effort whatever to reclaim his wife. His conduct smacks of collusion and clearly shows that the desertion was not against his will, but by his consent. Plaintiff could not consent to the separation, wait a year, and then obtain a divorce on the ground of desertion. Davis v. Davis, 60 Mo. App. 545; Droege v. Droege, 55 Mo. App. 481; Simpson v. Simpson, 31 Mo. 24; Scott v. Scott, 44 Mo. App. 600. The evidence is wholly insufficient to *200support the decree of the circuit court, wherefore the judgment is reversed and plaintiff’s bill is dismissed at his costs.
Judge Bond concurs; Judge Biggs absent.